Name: Decision No 5/97 of the ACP-EC Customs Cooperation Committee of 23 October 1997 derogating from the definition of 'originating products' to take account of the special situation of Zambia regarding the production of polyester-cotton yarn (HS heading ex 55.09)
 Type: Decision
 Subject Matter: cooperation policy;  European Union law;  Africa;  international trade;  leather and textile industries
 Date Published: 1997-12-06

 Avis juridique important|21997D1206(01)Decision No 5/97 of the ACP-EC Customs Cooperation Committee of 23 October 1997 derogating from the definition of 'originating products' to take account of the special situation of Zambia regarding the production of polyester-cotton yarn (HS heading ex 55.09) Official Journal L 335 , 06/12/1997 P. 0019 - 0020DECISION No 5/97 OF THE ACP-EC CUSTOMS COOPERATION COMMITTEE of 23 October 1997 derogating from the definition of 'originating products` to take account of the special situation of Zambia regarding the production of polyester-cotton yarn (HS heading ex 55.09) (97/814/EC) THE ACP-EC CUSTOMS COOPERATION COMMITTEE,Having regard to the Fourth ACP-EC Convention signed at LomÃ © on 15 December 1989 as revised by the Agreement signed in Mauritius on 4 November 1995, and in particular Article 31 (1) to (10) of Protocol 1 thereto,Whereas the said Protocol provides for derogations from the rules of origin to be granted whenever the development of an existing industry or the establishment of a new one warrants it;Whereas on 19 June 1997 the African, Caribbean and Pacific States (ACP States) submitted a request, on behalf of the Government of Zambia, for a derogation from the rule of origin in the Protocol, in respect of polyester-cotton yarn produced by that country from 1 June 1997 to 29 February 2000, for 3 500 tonnes per year; whereas the Government of Zambia requested that polyester-staple fibre from neighbouring developing countries and countries belonging to the same coherent geographical entity be allowed in the manufacture of the polyester-cotton yarn;Whereas the requested derogation is justified under the relevant provisions of Protocol 1, especially as regards least-developed states, the level of the added value in the proposed manufacturing process in Zambia, the economic and social impact of granting the derogation to Zambia;Whereas the derogation would not cause serious injury to an established community industry taking into account the quantities of the importations envisaged; provided that certain conditions relating to quantities, surveillance and duration are respected;HAS DECIDED AS FOLLOWS:Article 1 By way of derogation from the special provisions in the list in Annex II to Protocol 1 of the Fourth ACP-EC Convention, polyester-cotton yarn of HS heading ex 55.09 manufactured in Zambia from non-originating polyester staple fibre, supplied in accordance with the terms of the request, shall be regarded as originating in this country in accordance with the terms of this Decision.Article 2 The derogation provided for in Article 1 shall apply to the quantities shown in the Annex to this Decision which are exported by Zambia from 1 November 1997 to 29 February 2000.Article 3 The quantities referred to in Article 2 shall be managed by the Commission, which shall take all administrative action it deems advisable for their efficient management.Where an importer presents in a Member State a declaration of entry for free circulation including an application for the benefit of this Decision, the Member State shall, if the declaration has been accepted by the customs authorities, notify the Commission of its wish to draw the amount corresponding to its requirements.Applications to draw showing the date of acceptance of declarations shall be transmitted to the Commission without delay.Withdrawals shall be granted by the Commission in order of date of acceptance of declarations of entry for free circulation by the Member States' customs authorities provided that the available balance permits.If a Member State fails to use a withdrawal it shall return it as soon as possible to the appropriate quota.If requests exceed the available balance of a given quota, quantities shall be allocated on a pro rata basis. The Commission shall inform the Member States of withdrawal on the quotas.Each Member State shall ensure that importers have continuous and equal access to the amounts available as long as the balance permits.Article 4 Box 7 of EUR.1 certificates issued under this Decision shall contain the words:'Derogation - Decision No 5/97`Article 5 The African, Caribbean and Pacific States (ACP States) and the Member States and the European Community shall take the measures necessary on their part to implement this Decision.Article 6 This Decision shall enter into force on the date of its adoption.This Decision shall apply as from 1 November 1997.Done at Brussels, 23 October 1997For the ACP-EC Customs Cooperation CommitteeThe Joint ChairmenJ. CURRIEA. MBA OLO ANDEMEANNEX ZAMBIA >TABLE>